         Case 3:16-cv-00560-JPG-GCS Document 184 Filed 12/07/18 Page 1 of 5 Page ID #7292
AO 187 (Rev. 7/87) Exhibit and Witness List



                                                  UNITED STATES DISTRICT COURT
                                                                  Southern            DISTRlCT OF                       Illinois



                              Dwayne White,
                                                                                                                    EXHIBIT AND WITNESS LIST
                                         v.
                        Richard Watson, et al. ,                                                                           Case Number: l 6-cv-560-JPG

PRESIDING JUDGE                                                         PLAINTIFF 'S AlTORNEY                                      DEFENDANT'S AlTORNEY
       J. Phil Gilbert, U.S. District Judge                                 Bowman, Bedi, Berry; del Valle                         Thomas Y sursa; Katherine A. Melzer
TRIAL DATE (S)                                                          COURT REPORTER                                             COURTROOM DEPUTY
              12/3/20 18 thru 12/6/2018                                             Stephanie Rennegarbe                                          T ina Gray
 PLF.      DEF.        DATE
                                        MARKED         ADMITTED                                             DESCRIPTION OF EXHIBITS ' AND WITNESSES
 NO.       NO.        OFFERED

 WIT                  12/3/20 18                                       Cindy Files

  11 8                12/3/20 18            x               x          Photo of Bradley SCARPI-004828

  11 2                12/3/20 18            x               x          Photo of Bradley SCARPI-00482 1

  120                 12/3/20 18            x               x          Photo of Bradley SCARPl-004830

  109                 12/3/20 18            x               x          Photo of Bradley SCARPl-0048 16

  103                 12/3/20 18            x               x          Photo of Bradley SCARPI-004808

  102                 12/3/20 18            x               x          Photo of Bradley SCARPI-004805

 WIT                  12/3/20 18                                       Keith Curry

  22                  12/3/20 18            x               x          Dr. Keith Curry Curriculum Vitae

 137                  12/3/20 18            x               x          Photo - E-Max " Hit the Boards" (SCARPI-004737)

 138                  12/3/20 18            x               x          Photo - E-Max Whole Hall (SCARP! 004742)

 133                  12/3/201 8            x               x          Photo - E-Max Cell showing Bars (SCARPI-004705)

 134                  12/3/20 18            x               x          Photo - E-Max Cell showing Bars/Cell Layout: (SCARP l-0047 12)

 WIT                  12/3/201 8                                       Thomas Trice
                                                                       Sheriff's Department St. Clair County, lllinois Office of the Sheriff Policy and Procedures-
  17                  12/3/20 18            x               x          Quiet
  69                  12/3/20 18            x               x          Report from Jon Knyff Regarding Joshua Jurcich 's Suicide 03-1 2-20 14 (SCC-000549-000550)

  70                  12/3/20 18            x               x          Video ofKnyfftalking with Joshua Jurcich shortly before Jurcich killed himself

 WIT                  12/3/2018                                        Steven Strubberg

WIT                   12/3/2018                                        Brian Cunningham

   4                  12/3/2018             x               x          Report of Brian Cunning ham regarding Bradley Scarpi 05-24-2014 (SCC-000283)

 142                  12/3/2018             x               x          AB Block Photo (JUR 005326)

 144                  12/3/20 18            x               x          L-B Photo (JUR 005465)
• Include a norntion as to the location of any exhibit not he ld with the case file or not available because of size.

                                                                                                                                          Page I of   5    Pages
         Case 3:16-cv-00560-JPG-GCS Document 184 Filed 12/07/18 Page 2 of 5 Page ID #7293
AO 187 (Rev. 7/87) Exhibit and Witness List



                                                 UNITED STATES DISTRICT COURT
                                                                Southern            DISTRICT OF                     Illinois



                             Dwayne White,                                                                      EXHIBIT AND WITNESS LIST
                                        v.
                       Richard Watson, et al.,                                                                         Case Number: I 6-cv-560-JPG

 PRESIDING JUDGE                                                      PLAINTIFF'S ATTORNEY                                     DEFENDANT'S ATTORNEY
        J. Phil Gilbert, U.S. District Judge                              Bowman, Bedi, Berry; de! Valle                       Thomas Ysursa; Katherine A. Melzer
TRIAL DATE (S)                                                       COURT REPORTER                                            COURTROOM DEPUTY
             12/3/20 18 thru 12/6/20 18                                          Stephanie Rennegarbe                                         Tina Gray
 PL!'.     DE!'.       DATE
 NO.                  OFFERED         MARKED          ADMITTED                                          DESCRIPTION OF EXHIBITS• AND WITNESSES
           NO.

  140                12/3/20 18            x              x          Photo - E-Max hall (SCARP! 004747)

   12                12/3/2018             x              x          Segregation Report 05-23-2014 (SCC-002437)

 WIT                 12/4/20 18                                      Phillip McLaurin depos ition by video
                                                                     Sheriffs Department St. Clair County, Illinois Office of the Sheriff Policy and Procedures-Cell
   16                12/4/20 18            x              x          Check Policv and Procedure <SCC-000735-000736)
  42                 12/4/2018             x              x          Jessica Hart Jail Inc ident Report 0 I- I 9-201 3 (SCC-0 I 0603)

  43                 12/4/20 18            x              x          Jessica Hart Jai l Incident Report 0 1-23-20 13 (SCC-0 I 0602)

  58                 12/4/2018             x              x          Rodney Brown Jail Incident Report 03-03-30 13 (SCC-0I0129)

  59                 12/4/2018             x              x          Rodney Brown Jail Incident Report 03-04-20 I 3 (SCC-0I0128)

  60                 12/4/2018             x              x          Rodney Brown Jail Incident Report 03-05-20 I 3 (SCC- 0I0127)

  61                 12/4/20 18            x              x          Rodney Brown Jai l Incident Report 06-02-20 13 (SCC-0 10 125)

  66                 12/4/20 18            x              x          Ramone Parker Jail Incident Report 05-29-2013 (SCC-0 13260)

  67                 12/4/2018             x              x          Ramone Parker Jail Incident Report 09-05-2013 (SCC-0 13253)

  68                 12/4/20 18            x              x          Ramone Parker Jail Incident Report 09-09-2013 (SCC-0 13252)

  56                 12/4/20 18            x              x          Rachel Mills Jail Incident Report N icole Liebig 0 1- 14-20 14 (SCC-009 173)

  40                 12/4/20 18            x              x         Jerry Davis Jail Incident Report 05-20-20 I 4 (SCC - 00 I0082)

  54                 12/4/20 18            x              x          Preston Young Jai l Incident Report 05-23-2014 (SCC-009766)

  53                 12/4/20 18            x              x          Preston Young Jai Incident Report 02- 11-2014 (SCC-009772)

  14                 12/4/20 18            x              x          Ronnie Gully Request- Complaint Form 05-28-2014 (SCC-001708-00 1709)
                                                                    Referrals to Psychologist for Jessica Hart (WEX 000947; 000945; 000980; 000978; 000976;
  153                12/4/2018             x              x         000974:000972:00097 1:000970:000969
  154                12/4/2018             x              x          Referrals to Psychologist for Rachel Mills (WEX 000783; 00078 1; 000776; 000774

            13       12/4/2018             x              x          Referrals to Psychologist for Jessica Hart 01-19-2013

            14       12/4/20 18            x              x         Referrals to Psychologist for Ramone Parker 09-07-20 13 (SCC-0 I 3435)
                                                 ..
• Include a notation as to the locauon of any exlubu not held wuh the case file or not available because of size.
                                                                                                                                     Page2.,o f   5   Pages
         Case 3:16-cv-00560-JPG-GCS Document 184 Filed 12/07/18 Page 3 of 5 Page ID #7294
 AO 187 (Rev. 7/87) Exhibit and Wiu1ess List



                                                   UNITED STATES DISTRICT COURT
                                                                                        DISTRICT OF                      Illinois



                               Dwayne White,                                                                         EXHIBIT AND WITNESS LIST
                                         v.
                        Richard Watson, et al.,                                                                             Case N umber: J 6-cv-5 60-JPG

 PRESIDING JUDGE                                                         PLAINTIFF'S ATIORNEY                                       DEFENDANT'S ATIORNEY
        J. Phil Gilbert, U.S. District Judge                                 Bowman, Bedi, Berry; de l Valle                        Thomas Ysursa; Katherine A. Melzer
 TRIAL DATE (S)                                                         COURT REPORTER                                              COURTROOM DEPUTY
              12/3/2018 thru 12/6/2018                                               Stephanie Rennegarbe                                       Tina Gray
  PLF.      DEF.        DATE
                                        MARKED         ADMITTED                                              DESCRIPTION OF EXHIBITS• AND WITNESSES
  NO.       NO.        OFFERED

             15       12/4/20 18             x               x          Referrals to Psychologist fo r Rachel Mi lls 01 -1 4-20014

 WIT                  12/4/2018                                         David Garcia appearing by video

 WIT                  12/4/2018                                         Richard Watson

 WIT                  12/4/2018                                         Brian White

  10 1                12/4/20 18             x               x          Photo of Bradley SCARPI-004 803

  15 1                12/4/2018              x               x          Photo ofBradley Scarpi's Son (SCARPI-0048 I 9)

 WIT                  12/4/20 18                                        Christopher Lanzante

   8                  12/4/20 18             x               x          Daily Jail Report, Night Shill ( 17:45-05:45) 05-23-20 14 (SCC-00 1673)

  132                 12/4/20 18             x               x          Photo - E-Max Cell Showing Bars (SCARP! 004703)

  155                 12/4/20 18             x               x          Deposition of Phillip McLaurin dated 11/29/2018

   10                 12/4/2018             x                x          Cell Checks Log 05-23-20 14 (SCC-00 1680-00 1686)
                                                                        Clip 5 - Bradley Scarpi E-Max Video 05-23-20 14 (Finding of Bradley Hanging. Enters:
   IE                 12/4/2018              x               x          2 1:3 1:46
 WIT                  12/5/20 18                                        Deposition of Daniel Nail read in open Court

 WIT                  12/5/20 18                                        Randy McCallum

 WIT                  12/5/20 18                                       Gabriel Boyd

 WIT                  12/5/20 18                                        Ronnie Gully appearing by video

 WIT                  12/5/20 18                                       Resume testimony of Christopher Lanzante

   IS                 12/5/20 18            x                x         Screen Shot from Second Cell Check Passi ng Cell 3

   IT                 12/5/2018             x                x         Screen Shot from Second Cell Check Passing Cell 2

   IF                 12/5/2018             x                x         Screen Shot from First Cell Check Passing Cell 8

  IG                  12/5/20 18            x                x         Screen Shot from First Cell Check Passing Cell 7
                                                                       Clip I - Bradley Scarpi E-Max Video 05-23-2014 (Enters: 19:43:07. Exits: 19:43:4 1. Total
  IA                  I 2/5/20 18           x                x         time: 34
                                                    . .
• Include a notaiion as to 1he localion of any cxl11b11 not held w11h !he case file or no! available because of size .
                                                                                                                                          Pagc_3or _3
                                                                                                                                                    _       Pages
         Case 3:16-cv-00560-JPG-GCS Document 184 Filed 12/07/18 Page 4 of 5 Page ID #7295

 AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                                                                 Southern            DISTRICT OF                     Illinois



                              Dwayne White,                                                                      EXHIBIT AND WITNESS LIST
                                        v.
                        Richard Watson, et al.,                                                                         Case N umber: 16-cv-560-JPG

 PRES IDING JUDGE                                                     PLAINTIFF'S ATTORNEY                                      DEFENDANT'S ATTORNEY
        J. Phil Gilbert, U.S. District Judge                            Bowman, Bedi, Berry and del Valle                       Thomas R. Y sursa and Katherine A.
 TRIAL DATE (S)                                                       COURT REPORTER                                            COURTROOM DEPUTY
              121312018 thru 12/6/20 18                                           Stephanie Rennegarbe                                       Tina Gray
  PLF.     DEF.        DATE
  NO.                 OFFERED          MARKED          ADMITTED                                          DESCRIPTION OF EXHIBITS• AND WITNESSES
           NO.

  IH                  12/5/20 18           x               x          Screen Shot from First Cell Check Passing Cell 6

  136                 12/5/2018            x               x          Photo - E-Max Cell 5 Door (SCARP l-0047 19)

  135                 12/5/2018            x               x         Photo - E-Max Cell 5 Door (SCARPI-004717)

   II                 12/5/2018            x               x         Screen Shot from First Cell Check Passing Cell 5
                                                                     Clip 2 - Bradley Scarpi E-Max Video 05-23-20 14 (Enters: 20: 19:27 Exits: 20: 19:52. Total time:
  IB                 12/5/2018             x               x         25
  IK                 12/5/20 18            x               x         Screen Shot from First Cell Check Passing Cell 3
                                                                     Clip 4 - Bradley Scarpi E-Max Video 05-23-20 14 (Enters: 2 1: 17:36 Exits: 21: 18:22 Total Time:
  ID                 12/5/20 18            x               x         46
                                                                     Clip 3 - Bradley Scarpi E-Max Video 05-23-2014 (Enters: 20:45:54 Exits: 20:47: 19 Total Time:
  IC                 12/5/20 18            x               x         I
  IN                 12/5/20 18            x               x         Screen Shot from Second Cell Check Passing Cell 8

 WIT                 12/5/20 18                                      Phil Stanley

  18                 12/5/2018             x               x         Phil Stanley Curriculum Vitae

 WIT                 12/5/20 18                                      Dwayne White

  124                12/5/20 18            x               x         Photo of Bradley SCARPl-004834

  119                12/5/20 18            x               x         Photo ofBradley SCARPI-004829

  156                12/5/20 18            x               x         Daniel Nail's Deposition Transcript 11-30-20 18

           WJT       12/5/2018                                       Mark Harris

           WIT       12/5/20 18                                      Rodney Wilson

            16       12/5/20 18            x               x         St. Clair County SheriITs Dept Jail Report

            12       12/5/20 18            x               x         Criminal History of Bradley Scarpi, SCC-2900-291 1

 157                 12/5/20 18            x               x         Screenshot from Deposition of Christopher Lanzantc dated 8-1 4-2017

           WlT       12/6/2018                                       Tracey Reed

            24       12/6/20 18            x               x         Tracey Reed Curriculum Vitae
                                                  ..
• Include a notation as to the location of any cxh1b1t not held wuh the case file or not avmlabic because of size.
                                                                                                                                      PageJf r    5    Pages
         Case 3:16-cv-00560-JPG-GCS Document 184 Filed 12/07/18 Page 5 of 5 Page ID #7296

 AO 187 (Rev. 7/87) Exhibit and Witness List



                                                  UNITED STATES DISTRICT COURT
                                                                  Southern             DISTRICT OF                     Illinois




                              Dwayne Wh ite,                                                                       EXHIBIT AND WITNESS LIST
                                         v.
                        Richard Watson, et al.,                                                                           Case Number: 16-cv-560-J PG

 PRESIDING JUDGE                                                        PLAINTIFF'S ATTORNEY                                      DEFENDANT'S ATTORNEY
       J. Phil G ilbert, U.S. District Judge                             Bowman, Bedi, Berry and <lei Valle                       Thomas R. Y sursa and Katherine A.
 TRIAL DATE (S)                                                        COURT REPORTER                                             COURTROOM DEPUTY
              12/3/2018 thru 12/6/20 18                                             Stephanie Rennegarbe                                      Tina Gray
  PLF.      DEF.        DATE
                                        MARKED          ADMITTED                                           DESCRIPTION OF EXHIBITS• AND WITNESSES
  NO.       NO.        OFFERED

  159                 12/6/20 18            x               x          Power Point prepared by Tracey Reed

   6                  12/3/2018             x               x          Officer Chris Lanzante Report regarding Bradley Scarpi 05-23 -2014 (SCC-000284)




                                                   ..
• Include a nolalton as to the location of any cxh1b1t not held with the case file or not ava1Iablc because of size.

                                                                                                                                        Page~f __,,![_   Pages
